Citation Nr: 0017387	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar manic 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
September 1988, with prior service in the Army National 
Guard.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for bipolar manic depression.  The RO affirmed the 
determination previously entered in June 1998.

The Board notes that on the Veteran's Application for 
Compensation or Pension, which was received at the RO in 
February 1998, the veteran claimed to be totally disabled.  
This issue has not been considered by the RO.  Neither has it 
been procedurally prepared nor certified for appellate review 
and is referred to the RO for initial consideration and 
appropriate adjudicative action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for bipolar 
manic depression is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bipolar 
manic depression is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records at entrance into the military reveal 
no psychiatric or neurologic disorders.  However, on April 
22, 1983 in the morning the veteran was seen for emergency 
care for acute anxiety reaction.  On that same day in the 
afternoon he was again seen for emergency care and was 
diagnosed with hyperventilation secondary to anxiety.  It was 
noted that he had been working 36 hours and began shaking 
uncontrollably.  It was further noted that he had similar 
episodes since age 18.  

The next day, April 23, 1983, the veteran complained of 
working 12-hour shifts and being under stress.  He was 
diagnosed with job-related anxiety.  In addition, in February 
1986 it was recorded that he was hospitalized for anxiety 
reaction.  On that same medical record, it was noted that 
acute situational stressors were apparently resolved.

In May 1986 the veteran complained of depression and possible 
suicide.  He was medically evaluated and diagnosed with acute 
alcohol intoxication with violent behavior.  He was 
hospitalized for seven days in the detoxification program for 
alcohol abuse.  On examination while an inpatient, the 
examiner noted that the veteran was depressed and was 
brooding over the loss of his two premature babies who died.  
The examiner further noted that although the veteran is 
suicidal, he had no particular plans or serious intent.  
There was no other evidence of morbid psychopathology.  He 
was diagnosed with alcohol abuse.  

Physical examination conducted in October 1987 showed no 
psychiatric or neurologic abnormalities.  In fact, the 
veteran indicated that he had no depression or excessive 
worry or nervous trouble of any sort.  He indicated that he 
was in excellent health.  

At the time of his discharge in September 1988 the veteran 
signed a Periodic Medical Examination Statement of Exemption 
which indicated that to the best of his knowledge, there had 
been no significant change in his medical condition since the 
examination in October 1987.

Post-service medical records reveal that in August 1997 the 
veteran was seen by a VA clinical psychologist with 
complaints of lowered mood, crying spells, irritability, 
decreased appetite and claustrophobic feelings.  It was noted 
that the onset seemed to be about 5 years earlier after a 
divorce.

In September 1997 he had Axis I diagnoses of bipolar manic 
depression, rule out schizoaffective disorder and alcohol 
abuse in short remission.  His Axis IV diagnosis was mild, 
separation from children and fired from last job unfairly.  
His Global Assessment of Functioning (GAF) was 75/65.

VAMC progress notes dated from August 1997 to May 1998 show 
that the veteran was receiving treatment for a psychiatric 
disorder.  During this treatment period he participated in 
group sessions and interacted predominantly with a social 
worker.

In February 1998 the veteran filed a claim for entitlement to 
service connection for bipolar manic depression disorder.  
His claim was denied in an April 1998 rating decision on the 
grounds that the claim was not well-grounded.  The veteran 
filed a timely notice of disagreement and substantive appeal 
with the RO's determination.

At his personal hearing conducted in July 1999 the veteran 
testified that while in the National Guard he had problems 
with a nervous condition but he had not actually been 
diagnosed.  (The Board notes that the RO's attempt to obtain 
medical records from the National Guard was unsuccessful) He 
further testified that the kind of problems he had were 
temper, anger and fighting all the time.  He stated that he 
could not get a good grip on things.  Hearing Transcript 
(Tr.), p. 2.  He stated that even as a squad leader he had 
problems dealing with people.  He would sometimes have 
anxiety attacks.  Tr., p. 4.  He further stated that he hid 
his psychiatric problems because he did not want to be 
discharged.  Tr.,  p. 4.  





The veteran testified that he first sought treatment in 1997 
because he wanted to get clean from drugs and alcohol.  He 
got treatment at the VA clinic.  Tr., p. 6.  He stated that 
he received mental health care while in service because he 
was constantly in trouble due to fighting and drinking too 
much.  Tr., p. 9.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  



The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); see Savage, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is plausible.  38 U.S.C.A. § 5107.  

Such claims need not be conclusive, but only possible to 
satisfy the initial burden of § 5107(a).  Murphy, supra at 
81.  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and a current disability.  Caluza, supra at 506.

The threshold question here is whether the veteran's claimed 
current bipolar manic depression disorder is linked to a 
mental disorder shown in service.  The facts do not support 
such a link, nor is there competent medical evidence that 
establishes such a link.

In the instant case, while in-service, the veteran was 
diagnosed on two occasions, in April 1983, with an anxiety 
disorder which was presented as being job-related.  In May 
1986 he was diagnosed with alcohol abuse and there was no 
evidence of morbid psychopathology.  At the time of his 
separation from service, there was no report of any type of 
psychiatric disorder.  

In September 1997 the veteran was diagnosed with bipolar 
manic depression.  There is no competent medical evidence of 
record that establishes a link between his claimed current 
bipolar manic depression disorder and service.  See Caluza, 
supra.  Since the veteran has failed to satisfy his initial 
burden of submitting a well-grounded claim by failing to 
provide competent medical evidence of a nexus between his 
claimed current bipolar manic depression disorder and 
service, his claim is not well grounded.

In addition, there is no evidence that the veteran was 
diagnosed with any chronic mental condition in service or 
during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the claimed 
current bipolar manic depression disorder and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The evidence shows that the veteran's claimed current bipolar 
manic depression disorder was first diagnosed in 1997, 
approximately 9 years after his discharge from service.  No 
clinical records have been received showing treatment during 
the interim between service and the initial diagnosis of 
bipolar manic depression disorder.  The absence of any 
medical records of a diagnosis or treatment for symptoms for 
the veteran's psychiatric disorder for many years after 
service is evidence highly probative against a claim based on 
continuity of symptomatology.  See Savage, supra, see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).


The veteran has asserted that his bipolar manic depression 
disorder is related to service.  As noted above, the 
evidentiary record is devoid of any competent medical 
evidence in this regard; and, such assertion by the veteran 
is beyond the his competence.  See King, supra.  

The veteran does not have the competency of a medically 
trained health care professional to express an opinion as to 
diagnosis or etiology.  Espiritu, supra.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Heuer, 
Grottveit and Murphy, supra.  The veteran does not meet this 
burden by merely presenting his lay opinion.  Espiritu, 
supra.  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, see Tirpak, supra at 611, the 
absence of cognizable evidence renders the veteran's claim 
for bipolar manic depression not well grounded.

Moreover, the Court in Colvin pointed out that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Since the veteran has not submitted sufficient evidence to 
establish a link between military service and his claimed 
bipolar manic depression, his claim for entitlement to 
service connection for a bipolar manic depression must be 
denied as not well grounded.

Because the veteran has not submitted a well grounded claim 
of service connection for bipolar manic depression, VA is 
under no obligation to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  



The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  The representative cites to Part VI, paragraphs 1.03a and 
2.10f in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts persistent o the claim.  See Morton, supra.





The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for bipolar manic 
depression, VA has no duty to assist the veteran in 
developing his case on this issue.

As the veteran's claim for service connection for bipolar 
manic depression is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober. 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a bipolar manic 
depression, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





